DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 1/10/2022.
Claim 1 is directed to an allowable compound. Therefore, claims 8-17, directed to a composition comprising the allowable compound and a method of making the allowable compound, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Patricia Prior on 1/25/2022.
The application has been amended as follows: 
Claim 9, replaced with --The corrosion inhibiting coating of claim 8 wherein
the coating composition is a topcoat or a primer, wherein the topcoat comprises one selected from the group consisting of urethanes, urethane-epoxies, silicones, silicone-epoxies, alkyds, alkyd-epoxies, acrylics, acrylic- epoxies, polyamide, polyamide-epoxies, polyimide, polyimide-epoxies, polytetrafluoro ethylene, polyvinylidene fluoride, poly tetrafluoro vinyl ether, ceramics and combination thereof, wherein the primer 
Allowable Subject Matter
Claims 1-17 are allowed.




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/WENWEN CAI/Primary Examiner, Art Unit 1763